Citation Nr: 1727333	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right shoulder condition, to include as due to an undiagnosed illness. 


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 1991, January 2003 to March 2004, July 2007 to February 2009, and October 2009 to September 2010, with service in Iraq and Kuwait. He received the Combat Infantryman Badge and a Bronze Star medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO). 

Following his December 2011 substantive appeal (VA Form 9), the Veteran's claim of entitlement to service connection for a left shoulder condition was granted in a November 2016 rating decision. Because that decision represents a full grant of the benefit sought, the issue is not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to develop facts pertinent to the Veteran's claim, specifically by obtaining a VA examination.

The Veteran reports shoulder pain due to his protective gear and driving around in military vehicles while deployed. He does not currently have a diagnosis for his right shoulder condition other than arthralgia (joint pain). He has undergone left shoulder x-rays and an MRI, but none for his right shoulder. During an August 2009 VA general exam, he declined a shoulder examination because he believed his symptoms had improved. In his VA Form 9, the Veteran stated that he did so because he was unaware his shoulder pain would return, but it returned with increased severity in October 2009 after he was reactivated to active duty. A November 2011 VA Gulf War examiner found a back condition, but it does not appear the Veteran's shoulders were evaluated. An October 2016 VA shoulder examination focused on his left shoulder; the examiner did not diagnose his right shoulder and did not discuss it in any significant manner. Because these VA examinations did not adequately discuss the Veteran's right shoulder, a new examination is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a chronic disability, including joint pain, that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms. See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2016). Consequently, a VA examination is warranted on this basis as well.

The Veteran stated that he receives treatment for his shoulder at the Indianapolis VA Medical Center (VAMC) and Terre Haute Community Based Outpatient Clinic (CBOC). The most recent VA treatment records are from November 2011. Given the extensive time period since records were last received and because the Veteran does not have a diagnosed right shoulder condition, remand is necessary to obtain VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records from the Indianapolis VAMC and Terre Haute CBOC for the Veteran's right shoulder condition from November 2011 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his right shoulder are associated with the record.

2. After the above development has been completed, the AOJ must schedule the Veteran for a VA examination to determine the nature and cause of any right shoulder disability or other chronic disability manifested by symptoms in the right shoulder, to include any undiagnosed illness. The entire claims file (including this Board remand) must reviewed by the examiner. All pertinent clinical findings must be reported. The examiner must address the following:

(a) Does the Veteran have a current diagnosis, or a diagnosis during the appeal period (from February 2008), for his right shoulder pain?

(b) If the Veteran has a diagnosis, is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) that this disability was incurred in or is related to his military service? The examiner must consider, and address as necessary, the Veteran's reports of shoulder pain since service.

(c) For any right shoulder symptoms not attributable to a clinical diagnosis, are there objective indications of a chronic disability that are AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) resulting from an undiagnosed illness or medically unexplained multisymptom illness? The examiner must consider, and address as necessary, the Veteran's reports of shoulder pain since service.

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).

